Hovey, J.
Jonathan Macy filed his complaint against Hodson, administrator of Henry Macy, deceased, claiming 934 dollars. The defendant answered the complaint, the *501cause was tried by the Court, and judgment rendered in favor of Macy for 933 dollars. Hodson moved for a new trial, after the finding by the Court, but the motion was overruled.
W. Grose and J. H. Mellett, for the appellant.
E. Johnson, for the appellee.
On the trial, Macy offered himself as a witness to sustain his suit, and the Court permitted him to testify, notwithstanding Uodson’s objections. This was erroneous. Section 66, p. 261,2 R. S. 1852, gives the Court the discretion, in making the allowance of claims against estates, to examine the claimant upon oath; but this section does not apply to regularly instituted suits at law. It is not necessary to decide whether this section is repealed by the acts of 1853, as it has nothing to do with this case.
Per Curiam. — The judgment is reversed with costs. Cause remanded, &c.